Citation Nr: 1308227	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-20 851	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than January 25, 2008, for the award of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to July 1958.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in February 2013.  A transcript of the hearing is associated with the claims file.

In an October 2012 rating decision, during the pendency of the appeal, the Veteran's disability evaluation for PTSD was increased to 30 percent, effective January 25, 2008.  At his hearing, the Veteran indicated that he wished to continue to pursue a higher disability evaluation.  The claim listed on the title page has been changed to reflect the recent increase.

In addition to the paper claims file, there is a Virtual VA paperless file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).)



FINDINGS OF FACT

1.  A September 2003 claim of service connection for PTSD was denied in an unappealed July 2004 rating decision.

2.  The Veteran submitted a claim to reopen his claim of service connection for PTSD on January 25, 2008.

3.  Throughout the pendency of this appeal, the Veteran's PTSD has been characterized by sleep disturbances and other symptoms that produce occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 25, 2008, for the award of service connection for posttraumatic stress disorder (PTSD) are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2012).

2.  The criteria for an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claims arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as to downstream issues like ratings or effective dates.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished.  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The examination provides finding sufficient to apply pertinent rating criteria.  Moreover, his statements in support of the claim are of record, including testimony provided at a February 2013 videoconference hearing before the undersigned.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Effective Date

Generally, the effective date of an award of service connection is the date of separation from service if the claim is received within one year of separation; otherwise, the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  The current effective date of January 25, 2008, reflects the date that the Veteran's request to reopen his claim of service connection for PTSD was received.

The Veteran does not allege, nor does the record suggest that he filed a claim of service connection for PTSD or a similar disability within one year of his separation from service in July 1958.

Instead, the Veteran believes that his effective date should be earlier than January 25, 2008, and has indicated that September 23, 2003, is a more appropriate effective date.  This is the date that his original claim of service connection for posttraumatic stress disorder (PTSD) was received by VA.  That claim was denied in a July 2004 rating decision of the Houston, Texas, VA RO.  The Veteran was notified of this decision in an August 5, 2004 letter.  Later in August 2004, he filed a Notice of Disagreement (NOD) with that decision.  At his hearing, the Veteran stated that he filed another claim for PTSD in 2004, but the record does not include any such claim.  Rather, the August 2004 NOD clearly states that the Veteran disagreed with the July 2004 rating decision and wished to have a decision review officer (DRO) review his claim.  See 38 C.F.R. §§ 3.151 (claims), 3.155 (informal claims), 20.201 (NOD).  The RO issued a Statement of the Case in October 2005.  As this was more than one year after the July 2004 rating decision, the Veteran had 60 days to submit his substantive appeal.  38 C.F.R. § 20.302(b).  The Veteran did not submit a substantive appeal and therefore did not perfect his appeal.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b).  Thus, the July 2004 rating decision became final.  See 38 C.F.R. § 20.1103.  As such, the original September 2003 claim that was denied in the July 2004 rating decision is not the date of claim for the eventual grant of service connection for PTSD.

The Board has also considered whether the Veteran submitted an informal claim for PTSD at any other point prior to January 25, 2008.  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155(a).  An informal claim must identify the benefit sought.  Id.  The Veteran's statement requesting an appointment with a VA representative was received in August 2006.  At that time, he did not indicate an intention to reopen his claim of service connection for PTSD.  The record does not contain any other communication from the Veteran that could be considered an informal claim of service connection for PTSD.  Thus the Board finds no earlier informal claim upon which an earlier effective date can be based.

Based on the above, the earliest effective date available based on the date of receipt of claim is the current effective date of January 25, 2008.  As the Veteran did not submit a claim within one year of his separation from service, the effective date of an award of service connection is the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  The Board has determined that the earliest date of  receipt of the Veteran's ultimately successful claim for service connection of PTSD was January 25, 2008.  Thus, an earlier effective date is not warranted.

Initial Evaluation

The February 2009 rating decision at issue granted service connection for PTSD and assigned a 10 percent evaluation, effective January 25, 2008.  The Veteran appealed that evaluation.  See Fenderson v. West, 12 Vet. App 119 (1999).  During the pendency of this appeal, this evaluation was increased to 30 percent for the entirety of the claim period-since January 25, 2008.  See October 2012 rating decision.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

Posttraumatic stress disorder (PTSD) is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under that General Rating Formula, a 30 percent rating percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

The next higher evaluation of 70 percent is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Id.

VA treatment records dating back to September 2003 show a history of sleep problems, nightmares, and flashbacks.  The Veteran participated in group therapy from December 2003 to March 2011.  

In December 2008, the Veteran underwent a VA examination in conjunction with this claim.  At that time, he complained of insomnia, nightmares, and intrusive memories of his time in Korea.  He was oriented within normal limits.  His behavior was appropriate.  His affect and mood were normal.  Communication and speech were within normal limits.  There were no panic attacks, delusions, hallucinations, obsessive rituals, suicidal ideation, or homicidal ideation.  His thought processes were appropriate.  Judgment was not impaired.  Abstract thinking was normal.  His memory was within normal limits.  While a veteran's rating on the Global Assessment of Functioning (GAF) scale is not dispositive, the Board notes that the examiner assigned the Veteran a GAF score of 55, which represents moderate symptoms or moderate difficulty in social, occupational, or school functioning.  DSM- IV.  Despite this, the examiner noted that the Veteran's main complaint was sleep disturbance and this disturbance did not cause distress in social, occupational, or other areas of functioning.  The Veteran was able to perform activities of daily living and reported no problems in his marriage.

A VA treatment record from April 2009 notes the Veteran's complaints of sleep trouble, including nightmares.  At that time, his mood was "tolerably well" and his affect with euthymic, smiling, and congruent.  His thought process was logical and goal-directed and he denied delusions, hallucinations, paranoia, suicidal and homicidal ideation, intent, or plan.  He was alert and oriented times three.  His insight and judgment were fair.

A VA treatment record from September 2009 notes the Veteran's complaints about memory difficulties.  His sleep was adequate with occasional nightmares between once a week and once a month.  At that time, his mood was "okay" and his affect was euthymic, smiling, and congruent.  His thought process was logical and goal- directed and he denied delusions, hallucinations, paranoia, suicidal and homicidal ideation, intent, or plan.  He was alert and oriented times three.  His insight and judgment were good.

At the time of his August 2012 VA examination, the Veteran reported living with his wife of 45-50 years and, recently her father who had moved in two months prior due to his ailing health.  He stated that his relationship with his wife was fine and that his relationship with his children and grandchildren was okay.  The Veteran no longer worked after becoming very sick with prostate cancer two years earlier, which also significantly decreased his activity level.  The Veteran had not attended group therapy or sought treatment for his PTSD since November 2010.  The Veteran reported spending his time helping his wife care for her father and watching sports on television.  He also reported attending church as often as possible.  The Veteran reported a distant history of homicidal thoughts after being beaten by police officers shortly after his separation from service in that he wanted to kill his attackers, but his mother talked him out of it.  He also reported a more recent history of suicidal ideation when his recent physical illness was causing severe pain.  

The Veteran was cooperative during his mental status examination.  He was alert and oriented times four.  His mood was neutral and affect was constricted.  His speech was somewhat soft with normal rate and tone.  His eye contact was within normal limits.  There was no evidence of hallucinations or delusions and the Veteran denied suicidal and homicidal ideation, plan, and intent.  He accurately completed the serial three task.  He was able to spell a five-letter word correctly backwards and forwards.  His fund of basic information appeared good.  His immediate retention was fair in that after four minutes he was able to recall two of three words.  His judgment was intact and his insight adequate.

The August 2012 examiner found that the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  While a veteran's rating on the Global Assessment of Functioning (GAF) scale is not dispositive, the Board notes that the examiner assigned the Veteran a GAF score of 70, which indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  Specifically, the examiner noted that the Veteran had mild symptoms of PTSD, limited activity level due to physical limitations, and no problems in relationships.  

At his hearing, the Veteran testified that he felt his symptoms had worsened due to his inability to attend follow-up treatment and classes since 2010 while dealing with physical conditions.  He reported memory problems, such as momentarily forgetting directions when driving, and disturbances in motivation and mood in that some days he would not want to do anything or was short-tempered.  He reported going to church every Sunday and actively participating in his church on Sundays and Tuesdays, despite his inability to host because of his ankle condition.  He reported socializing with friends from church.  The Veteran stated that he had experienced panic attacks occasionally, but was able to bear with it for a few minutes until he came back down.

Based on the above, the Board concludes that the preponderance of the evidence is against the assignment of disability rating in excess of the assigned 30 percent for the Veteran's PTSD.  Notably, the Veteran has recurrent sleep disturbances, some forgetfulness, and reported recent irritability, but generally functions satisfactorily, with routine behavior, self-care, and conversation normal.  These symptoms suggest occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, as required for a 30 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  These symptoms, however, are not akin to the occupational and social impairment with reduced reliability and productivity necessary for a 50 percent disability evaluation.  See id.  Indeed, the Veteran has reported successful, longstanding relationships with his family and fellow church members, as well as the ability to complete daily tasks around the house and to aid in the care of his father-in-law.  He has not displayed any other symptom that would support a finding of occupational and social impairment with reduced reliability and productivity.  In other words, he has not experienced problems similar to those contemplated by the 50 percent rating, like panic attacks more than once a week, difficulties with speech, difficulty understanding, significant memory problems, impaired judgment, or impaired abstract thinking, etc.  Thus, the Board concludes that the preponderance of the evidence is against the assignment of an initial rating in excess of 30 percent for the Veteran's PTSD.  38 C.F.R. § 4.7.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that VA refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, such as additional social and/or occupational impairment, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.



ORDER

An effective date earlier than January 25, 2008, for the award of service connection for posttraumatic stress disorder (PTSD) is denied.

An initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


